Citation Nr: 0719500	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-12 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for depressive neurosis, 
now rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to June 
1974. 


This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted an 
increased rating of 10 percent for depressive neurosis.  In 
October 2005, the RO granted an increased rating of 30 
percent, effective the date of claim for increase.  However, 
as that grant does not represent a total grant of benefits 
sought on appeal, this claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In his April 2005 substantive appeal, the veteran requested a 
hearing before the Board by videoconference from the RO.  In 
June 2005, the veteran submitted a hearing option form 
indicating that he still desired a videoconference hearing 
before the Board.  However, on the same date, an RO Decision 
Review Officer noted that the veteran agreed to an informal 
conference in lieu of a formal hearing.  In statements in 
March 2006 and April 2006, the veteran and his representative 
stated that his record was ready for review by the Board and 
that they had no further evidence to submit.  In April 2006, 
the veteran withdrew his request for a videoconference 
hearing.  The Board concludes that the veteran no longer 
desires a videoconference hearing before the Board and will 
proceed with adjudication of the appeal. 


FINDING OF FACT

The veteran's dysthymic disorder is manifested by depression, 
irritability, anxiety, sleeplessness, and an inability to 
deal with stress at work with some alleged loss of time on 
the job.  There are no current suicidal ideations or 
hallucinations.  The veteran has no thought process or 
communication deficits, maintains good family and social 
relationships, and is employed full time.  He does not 
participate in a regular treatment or therapy program.   




CONCLUSION OF LAW

The criteria for an increased rating for a depressive 
neurosis have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7. 4.130, Diagnostic Code 
9433, 9440 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004 and May 
2004; rating decisions in July 2004 and October 2005; and a 
statement of the case in February 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2005 supplemental statement of 
the case.  In addition, the veteran submitted statements 
twice in April 2006 to the effect that he had no additional 
evidence to submit and desired that his appeal be processed.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that his service-connected depressive 
neurosis is more severe, and he seeks a higher rating.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).   Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown,
7 Vet. App. 55, 58 (1994).

Diagnosis of mental disorders including depressive neurosis 
must comply with the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders, 1994 (DSM-IV).  38 
C.F.R. § 4.125(a).  Under the General Rating Formula for 
Mental Disorders, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.  The 
psychiatric symptoms listed in the criteria are not 
exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Service medical records show that the veteran was treated for 
anxiety and depression in December 1973 and from April 1974 
to May 1974.  In June 1974, the veteran received an early 
administrative discharge for a personality disorder that was 
found to have existed prior to service and was not aggravated 
by service.  However, service connection for depressive 
neurosis was granted in June 1975.  The disability was 
initially rated as non-compensable.  The veteran received VA 
outpatient treatment from September 1977 to September 1978 
and private outpatient treatment from November 1993 to May 
1999.  The Board has considered the history of examination 
and treatment but will focus primarily on the most recent 
psychiatric evaluations.  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Therefore, the Board will 
evaluate the evidence to determine whether an increased 
rating is warranted for the veteran's current level of 
disability.

In March 2004, a private examiner noted the veteran's reports 
of a history of treatment for depression. At the time of the 
examination the veteran reported only occasional symptoms of 
depression and headache for which he regularly used 
prescription medication with good effect.  The examiner 
continued the medication.  However, in a letter the same 
month, the veteran stated that he experienced depression, 
paranoia, anxiety attacks, and homicidal and suicidal 
ideations.  He stated that he experienced rage, hopelessness, 
and antisocial behavior that were interfering with his work. 

In March 2004, a VA examiner did not review the claims file 
but recorded a history from the veteran that is substantially 
consistent with the file.  The veteran reported that his 
mother's recent death had been stressful.  He had been 
married and divorced twice but there were no problems in his 
current marriage since 2003.  The veteran worked full time in 
a manufacturing position since 1993 and was active in a small 
church.  The veteran reported no particular social or 
occupational problems other than feelings of depression and 
that people talked derogatorily about him behind his back.  
He provided a vague history of hallucinations and suicidal 
ideations in the past with no intent or plan.  The examiner 
noted sparse response to questions but that the veteran's 
judgment and short term memory were good.  Insight was 
equivocal, and there were some deficits with long term 
memory.  After review of psychological tests, the examiner 
diagnosed dysthymic and anxiety disorders and assigned a 
Global Assessment of Functioning score of 63, indicating mild 
symptoms with some social and occupational difficulties but 
generally functioning well with some meaningful interpersonal 
relationships.  38 C.F.R. § 4.125, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).

In his April 2005 appeal, the veteran stated that his 
depressed mood, anxiety, suspiciousness, sleeplessness, mild 
memory loss, and occasional panic attacks were affecting his 
work and domestic relationships.  He veteran used the 
language of the General Rating Formula for Mental Disorders 
for a 30 percent rating.  He also stated that his medication 
was no longer providing relief.  

In June 2005, a VA examiner noted a review of the claims file 
and the veteran's reports of depressed mood, poor appetite, 
insomnia, hypersomnia, fatigue, low self-esteem, poor 
concentration, and feelings of hopelessness.  He denied any 
current suicidal or homicidal ideations, and marital, 
financial, or legal problems.  He did report employment 
difficulties including interpersonal conflicts, inability to 
concentrate, angry outbursts, and reprimands, but no violent 
behavior.  Although he continued to work full time in the job 
he had held for 13 years, he reported that he missed 35 days 
of work since the beginning of the year due to problems with 
supervisors and coworkers.  There is no supporting 
documentation of missed work or disciplinary actions by his 
employer in the file.  

The examiner noted that the veteran was appropriately 
groomed, oriented, and cooperative, although he was guarded 
in his responses.  His thought processes were goal directed.  
His judgment was adequate but insight was limited.  The 
examiner diagnosed dysthymic disorder and assigned a GAF of 
65.  He stated that the veteran's social impairment involved 
transient and expectable reactions to psychosocial stressors 
without affecting his quality of life.  The veteran was able 
to maintain effective social relationships.  The examiner 
also stated that there was some occupational impairment due 
to conflicts at work and an inability to concentrate.  
However, there were no violent incidents, and the veteran 
showed no impairment of thought or communication skills. 

The Board concludes that a rating greater than 30 percent for 
a dysthymic disorder is not warranted.  The veteran does 
experience occupational impairment due to depression, 
irritability, and an inability to deal with stress at work 
with some alleged loss of time on the job.  There are no 
current suicidal or homicidal ideations and no records of 
participation in any regular mental health treatment or 
therapy program.  The veteran maintains effective social 
relationships at home and at his church.  A higher rating is 
not warranted because there is no record of treatment for 
panic attacks, and there are no thought or communication 
deficits or reduced reliability and productivity due to 
significant memory loss, impaired judgment, or abstract 
thinking.  Although the veteran reported productivity loss 
due to personal conflicts at work, there is no confirmation 
of lost time or record of disciplinary action in the file, 
and the veteran continues to be employed full time.  The 
disability does not present such an exceptional or unusual 
picture with factors such as marked interference with 
employment or frequent hospitalization as to warrant referral 
for extraschedular consideration.  38 C.F.R. § 3.321. 

The weight of the credible evidence demonstrates that the 
veteran's current dysthymic disorder most closely 
approximates a rating of 30 percent.  As the preponderance of 
the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An increased rating greater than 30 percent for depressive 
neurosis is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


